DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cezanne et al. (US 2009/0224847 A1) in view of Masaki (US 2005/0266903 A1).

Cezanne et al. disclose methods and apparatus of using antennas having different polarizations with the following features: regarding claim 1, an antenna selection method, comprising: utilizing a first vertical polarized antenna and a second vertical polarized antenna to obtain a first signal; calculating a first signal quality parameter according to the first signal; utilizing the first vertical polarized antenna and a horizontal polarized antenna to obtain a second signal; calculating a second signal quality parameter according to the second signal; and selecting one of the second vertical polarized antenna and the horizontal polarized antenna according to the first signal quality parameter and the second signal quality parameter, to be matched with the first vertical polarized antenna for subsequent signal transmission and reception (Fig. 7, illustrates another exemplary communications device, see teachings in [0005 & 0044-0051] summarized as “an antenna selection method, comprising: utilizing a first vertical polarized antenna and a second vertical polarized antenna to obtain a first signal (i.e. communication device 700 provides antenna selection function comprising of vertical polarized vertical antenna 702  and a horizontal polarized antenna 704, first receiver module 712 includes a filter 713 to filter out the noise and other unwanted signals which get mixed with the message signal, a signal quality measurement module 715 obtain the first signal from the vertical polarized vertical antenna 702 and horizontal polarized antenna 704), calculating a first signal quality parameter according to the first signal (i.e. the signal quality measurement module 715 functions to measure the quality of the received signal), utilizing the first vertical polarized antenna and a horizontal polarized antenna to obtain a second signal (i.e. second receiver module 714 includes a filter 719 to filter out the noise and other unwanted signals which get mixed with the message signal, a signal quality measurement module 721 obtain the second signal from the vertical polarized vertical antenna 702 and horizontal polarized antenna 704), calculating a second signal quality parameter according to the second signal (i.e. the signal quality measurement module 721 functions to measure the quality of the received signal), and selecting one of the second vertical polarized antenna and the horizontal polarized antenna according to the first signal quality parameter and the second signal quality parameter, to be matched with the first vertical polarized antenna for subsequent signal transmission and reception (i.e. the information obtained from signal quality measurement module 715 and signal quality measurement module 721 may be used by switching control module 760 which decides, based on the signal quality parameter, to select one of the vertical polarized vertical antenna 702 and horizontal polarized antenna 704)”).
selecting one of the second vertical polarized antenna and the horizontal polarized antenna according to the first signal quality parameter and the second signal quality parameter”.
Masaki discloses a method and information device with diversity antenna control function with the following features: regarding claim 1, selecting one of the second vertical polarized antenna and the horizontal polarized antenna according to the first signal quality parameter and the second signal quality parameter (Fig. 1, a block diagram showing an example of the arrangement of the main part of the diversity antenna mechanism of an information device having a radio communication function according to an embodiment of the present invention, see teachings in [0007, 0025-0038, 0049-0051 & 0077-0078] summarized as “selecting one of the second vertical polarized antenna and the horizontal polarized antenna according to the first signal quality parameter and the second signal quality parameter (i.e. the device is comprising of a radio module 10, a pair of antenna units 30 and 40, wherein the antenna unit 30 includes antennas A1 and A2 having vertical and horizontal polarization, the antenna unit 40 includes antennas B1 and B2 having vertical and horizontal polarization, and the radio module 10 includes first and second antenna input terminal 11 and 12, first and second reception circuits 13 and 14 which separately receive signals through the first and second antenna input terminals 11 and 12, a level comparison circuit 15 which compares the reception qualities of the first and second reception circuits 13 and 14, a diversity switching signal generating circuit 16, and a diversity switch 17, the radio module 10 receives a first composite signal of the received signal from the antennas Al and A2 which is input to the first antenna input terminal 11 and the second reception 
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cezanne et al. by using the features as taught by Masaki in order to provide a more effective and efficient system that is capable of selecting one of the second vertical polarized antenna and the horizontal polarized antenna according to the first signal quality parameter and the second signal quality parameter. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 6:
Cezanne et al. disclose methods and apparatus of using antennas having different polarizations with the following features: regarding claim 6, a Wi-Fi extender, comprising: a first vertical polarized antenna; a second vertical polarized antenna; a horizontal polarized antenna; a processing circuit, wherein the processing circuit utilizes a Wi-Fi extender, comprising: a first vertical polarized antenna; a second vertical polarized antenna; a horizontal polarized antenna; a processing circuit, wherein the processing circuit utilizes the first vertical polarized antenna and the second vertical polarized antenna to obtain a first signal for (i.e. communication device 700 provides antenna selection function comprising of vertical polarized vertical antenna 702  and a horizontal polarized antenna 704, first receiver module 712 includes a filter 713 to filter out the noise and other unwanted signals which get mixed with the message signal, a signal quality measurement module 715 obtain the first signal from the vertical polarized vertical antenna 702 and horizontal polarized antenna 704), calculating a first signal quality parameter according to the first signal (i.e. the signal quality measurement module 715 functions to measure the quality of the received signal), and utilizes the first vertical polarized antenna and the horizontal polarized antenna to obtain a second signal for (i.e. second receiver module 714 includes a filter 719 to filter out the noise and other unwanted signals which get mixed with the message signal, a signal quality calculating a second signal quality parameter according to the second signal (i.e. the signal quality measurement module 721 functions to measure the quality of the received signal), and the processing circuit selects one of the second vertical polarized antenna and the horizontal polarized antenna according to the first signal quality parameter and the second signal quality parameter, to be matched with the first vertical polarized antenna for subsequent signal transmission and reception (i.e. the information obtained from signal quality measurement module 715 and signal quality measurement module 721 may be used by switching control module 760 which decides, based on the signal quality parameter, to select one of the vertical polarized vertical antenna 702 and horizontal polarized antenna 704)”).
 Cezanne et al. is short of expressly teaching “selects one of the second vertical polarized antenna and the horizontal polarized antenna according to the first signal quality parameter and the second signal quality parameter”.
Masaki discloses a method and information device with diversity antenna control function with the following features: regarding claim 6, selects one of the second vertical polarized antenna and the horizontal polarized antenna according to the first signal quality parameter and the second signal quality parameter (Fig. 1, a block diagram showing an example of the arrangement of the main part of the diversity antenna mechanism of an information device having a radio communication function according to an embodiment of the present invention, see teachings in [0007, 0025-0038, 0049-0051 & 0077-0078] summarized as “selects one of the second vertical polarized antenna and the horizontal polarized antenna according to the first signal quality parameter and the second signal quality parameter (i.e. the device is comprising of a radio module 10, a pair of antenna units 30 and 40, wherein the antenna unit 30 includes antennas A1 and A2 having vertical and horizontal polarization, the antenna unit 40 includes antennas B1 and B2 having vertical and horizontal polarization, and the radio module 10 includes first and second antenna input terminal 11 and 12, first and second reception circuits 13 and 14 which separately receive signals through the first and second antenna input terminals 11 and 12, a level comparison circuit 15 which compares the reception qualities of the first and second reception circuits 13 and 14, a diversity switching signal generating circuit 16, and a diversity switch 17, the radio module 10 receives a first composite signal of the received signal from the antennas Al and A2 which is input to the first antenna input terminal 11 and the second reception signal received by the antennas B1 and B2 which is input to the second antenna input terminal 12 are detected by the first and second reception circuits 13 and 14, respectively, the composite reception signals are supplied to the level comparison circuit 15, which compares the reception qualities of the reception signals, and determines that the signal level of the composite reception signal of the signals received by the antennas A1 and A2 which is input to the first antenna input terminal 11 is higher than (or equal to) that of the reception signal received by the antennas B1 and B2, the diversity switch 17 selects the composite reception signal of the signals received by the antennas A1 and A2, which is input to the first antenna input terminal 11, by using the diversity switching signal (CS1) output from the diversity switching signal generating circuit 16 in accordance with the determination)”).
.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cezanne et al. (US 2009/0224847 A1) in view of Masaki (US 2005/0266903 A1) as applied to claims 1 and 6 above, and further in view of Lyons et al. (US 2005/0095987 A1).

Cezanne et al. and Masaki disclose the claimed limitations as described in paragraph 5 above. Cezanne et al. and Masaki do not expressly disclose the following features: regarding claim 2, wherein the first signal quality parameter and the second signal quality parameter comprise at least one of a Received Signal Strength Indication (RSSI) and a physical layer (PHY) rate; regarding claim 7, wherein the first signal quality parameter and the second signal quality parameter comprise at least one of a Received Signal Strength Indication (RSSI) and a physical layer (PHY) rate.
Lyons et al. disclose a method for selecting the antenna based on signal quality with the following features: regarding claim 2, wherein the first signal quality parameter and the second signal quality parameter comprise at least one of a Received Signal 
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cezanne et al. with Masaki and Moshes et al. by using the features as taught by Lyons et al. in order to provide a more effective and efficient system that is capable of calculating the signal quality parameter with RSSI for selection of antennas. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cezanne et al. (US 2009/0224847 A1) in view of Masaki (US 2005/0266903 A1)  as applied to claims 1 and 6 above, and further in view of Moshes et al. (CA 2325124 A1).

Cezanne et al., Masaki and Lyons et al. disclose the claimed limitations as described in paragraphs 5-6 above. Lyons et al. disclose the following features: regarding claim 4, wherein the steps of calculating the first signal quality parameter according to the first signal and calculating the second signal quality parameter according to the second signal comprise: calculating a first RSSI and a first PHY rate according to a signal field and a noise field of the first signal; and calculating a second RSSI and a second PHY rate according to a signal field and a noise field of the second signal (Fig. 11, shows a more practical yet still simplified block diagram of a receiving system that selects the antenna according to a measure of the signal quality related to the EVM, see teachings in [0054, 0068-0073 & 0131] summarized as “antenna controller 1109 selects a first antenna, and then obtains a measure of the signal quality for the first antenna, then switches to the second antenna and obtains a measure of the signal quality for the second antenna, then selects one of the antennas as the antenna for receiving from the remote station according to the signal quality measure, wherein the signal quality measurements is based on the determination of RSSI, as the receiver includes a filter in the receive path, and provides a measure of the RSSI, and based on rate information from signal field a noise field”); regarding claim 9, wherein the processing circuit calculates a first RSSI and a first PHY rate according to a signal field and a noise field of the first signal, and calculates a second RSSI and a second PHY rate according to a signal field and a noise field of the second signal (Fig. 11, shows a 
Cezanne et al., Masaki and Lyons et al. do not expressly disclose the following features: regarding claim 3, wherein the first signal and the second signal are frames comprising ping packets; regarding claim 8, wherein the first signal and the second signal are frames comprising ping packets.
Moshes et al. disclose a method of alignment based on signal quality with the following features: regarding claim 3, wherein the first signal and the second signal are frames comprising ping packets (Fig. 5, illustrates an access point block diagram in accordance with the preferred embodiment, see teachings in [page-8 ln 1-25, page 13 ln 14-25 & page 14 ln 1-6] summarized as “AP 210 preferably includes two integrated, independent patch array antennas, vertically polarized antenna 281 and horizontally polarized antenna 282, ping packets are exchanged between the WM 270 and the AP 210 to measure the signal quality”); regarding claim 8, wherein the first signal and the second signal are frames comprising ping packets (Fig. 5, illustrates an access point 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cezanne et al. with Masaki and Lyons et al. by using the features as taught by Moshes et al. in order to provide a more effective and efficient system that is capable of using frames comprising ping packets for first signal and the second signal. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        3/25/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473